                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 1
                                                                    Oct 23, 2018
 2                                                                      SEAN F. MCAVOY, CLERK




 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7
      KAGNEY BARGER,
 8                                              NO: 2:18-CV-47-RMP
                              Plaintiff,
 9                                              ORDER OF DISMISSAL WITH
            v.                                  PREJUDICE
10
      UNITED STATES OF AMERICA,
11
                              Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulation for Voluntary Dismissal

14   with Prejudice, ECF No. 18. Having reviewed the Stipulation and the record, the

15   Court finds good cause to approve dismissal. Accordingly, IT IS HEREBY

16   ORDERED:

17         1. The Stipulation for Voluntary Dismissal with Prejudice, ECF No. 18, is

18               APPROVED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without costs to any

20               party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         4. All scheduled court hearings, if any, are STRICKEN.

 2         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 3   Order, enter judgment for dismissal with prejudice, provide copies to counsel, and

 4   close this case.

 5         DATED October 23, 2018.

 6
                                               s/ Rosanna Malouf Peterson
 7                                         ROSANNA MALOUF PETERSON
                                              United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
